DETAILED ACTION
 
Status of Claims
 
1.         This First Office action is in reply to the application filed on 18 June 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-22 are currently pending and have been examined.  The Information Disclosure Statements filed 18 June 2021 and 7 January 2022 have been considered by the Examiner except for one reference that has been lined-through because the reference has not been translated and has not been considered.  Signed copies are enclosed with this Office Action.

Inventorship

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the Examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The terms “(not) normal(ally); abnormal; whether; estimated(ing); state information; is possible/impossible” in Claims 1-22 are relative terms which renders the claims indefinite. The terms are not defined by the claims in a specific and definite degree of calculation, attribute, threshold, limit, etc. that one of ordinary skill in the art could definitely and specifically ascertain the claim limitation results.  The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention. For example, what specific and definite degree of measurement is “abnormal; possible/impossible or estimated” for the claim limitation results?  For examination purposes the Examiner will interpret these indefinite claim phrases in their most broad and reasonable interpretation from the below cited prior art.  Clarification/correction is required for response amendments. 

	Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claims as a whole recite certain groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea (see “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019”, citing “Federal Register 50 Vol 84 No 4 Monday January 7 2019”, p.51, 3rd column to p.53 1st column, p.54 further corroborated by USPTO’s “2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Advanced Module PowerPoint Slides” Slide 17) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”) and are analyzed in the following step process:

		Step 1: Claims 1-17 are not focused to statutory categories, namely three “apparatus; method; program” sets.  As currently recited in the at least the independent claims, the various “units” could be human users or observers personally watching “worker(s)” via physically visual or an observation camera and manually storing “state information of each of one or a plurality of workers” either visually by pen to paper hand written documents or could be entering the information as observed/seen via a general purpose computer monitor display and storage database.  However these claims do not recite any additional computer architecture components to support the claim limitations, particularly in at least the body of independent method Claim 16.  Claims 18-22, have sufficient information including more information from the instant specification for amendments to the at least independent claims to provide statutory support amendments for Claims 1-17.  “apparatus” Claims 1-17 and 18-22 recite various “unit(s); program” which is considered software per se.  Software, which is interpreted here, is considered non-statutory without proper non-transitory computer readable media components to support these claim limitations.  The same for independent Claim 17 “program” as considered transitory or volatile media (therein recited as rewritable/unrewritable data in at least paragraphs 30-33 in the instant published specification.  Although the specification can recite volatile and non-volatile computer readable media, independent Claim 17 should recite “a non-transitory computer program product”.  Despite this failure to pass Step 1, the Examiner proceeds with the analysis.
Step 2A:  Prong One: Claims 1-17 recite limitations that set forth the abstract idea(s), namely, the claims as a whole recite certain methods of organizing human activity that encompass processing information by:
“storing, in a database, state information indicating a state of each of one or a plurality of workers in association with time information and identification information of the worker, the state information including at least any one of positional information of the worker, motion information indicating whether a hand of the worker is moving, and information indicating an operating state of an equipment around the worker;
estimating the work content executed by the worker on the basis of at least two pieces of state information associated with same time in the state information stored in the database;
specifying work time spent for the estimated work content on the basis of the state information stored in the database and the time information associated with the state information; and
analyzing the work content on the basis of the estimated work content and the specified work time” 

	The claims as a whole recite certain groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea (see “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019”, citing “Federal Register 50 Vol 84 No 4 Monday January 7 2019”, p.51, 3rd column to p.53 1st column, p.54 further corroborated by USPTO’s “2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Advanced Module PowerPoint Slides” Slide 17) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”). These claims fall under the categories: Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).   Hence, the claims are ineligible under step 2A prong one.  Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea using generally-recited computer components. 
	Prong Two:  Claims 1-17: The judicial exception is not integrated into a practical application because the claims as a whole describe how to generally analyz(ing) work content of a worker on the basis of a state of the worker.  Nothing in the claim elements precludes the steps from practically being performed as Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (e.g., see Applicants’ Specification ¶’ 24) and does not take the claims out of methods of organizing human activities groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea further corroborated by USPTO’s 2019 PEG and the October 2019 Update. Therefore, the claims contain computer components that are cited at a high level of generality and are merely invoked as a tool to perform the abstract idea. Simply implementing an abstract idea on a computer is not a practical application of the abstract idea.  Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea using generally-recited computer components, and furthermore do not amount to an improvement to a computer or any other technology, and thus are ineligible.
Step 2B: Claims 1-17 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea nor recites additional elements that integrate the judicial exception into a practical application.  The additional elements of “apparatus; database”, etc. are generically-recited computer-related elements that amount to a mere instruction to “apply it” (the abstract idea) on the computer-related elements (see MPEP § 2106.05 (f) – Mere Instructions to Apply an Exception). These additional elements in the claims are recited at a high level of generality and are merely limiting the field of use of the judicial exception (see MPEP §2106.05 (h) – Field of Use and Technological Environment). There is no indication that the combination of elements improves the function of a computer or improves any other technology.
Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea using generally-recited computer components, and furthermore do not amount to an improvement to a computer or any other technology, and thus are ineligible. 
Examiner interprets that the steps of the claimed invention both individually and as an ordered combination result in Mere Instructions to Apply a Judicial Exception (see MPEP §2106.05 (f)). These claims recite only the idea of a solution or outcome with no restriction on how the result is accomplished and no description of the mechanism used for accomplishing the result. Here, the claims utilize a computer or other machinery (e.g., see Applicant Specification ¶’s 33-49) regarding using existing computer processors as well as program products comprising machine-readable media for carrying or having machine-executable instructions or data structures stored.  “analyzing apparatus 10” in its ordinary capacity for performing tasks (e.g., to receive, analyze, transmit and display data) and/or use computer components after the fact to an abstract idea (e.g., a fundamental economic practice and certain methods of organization human activities) and does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016)). Software implementations are accomplished with standard programming techniques with logic to perform connection steps, processing steps, comparison steps and decisions steps. These claims are directed to being a commonplace business method being applied on a general purpose computer (see Alice Corp. Pty, Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357, 110 USPQ2d 1976, 1983 (2014)); Versata Dev. Group, Inc., v. SAP Am., Inc., 793 D.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) and require the use of software such as via a server to tailor information and provide it to the user on a generic computer.  Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1-17 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cella et al. (Cella) (US 2021/0182996).
With regard to Claims 1, 16, 17, Cella teaches a work content analyzing apparatus/method/program analyzing work content of a worker on the basis of a state of the worker (methods; systems; storage media; may provide insight into the movement, health indicators, physiological states, activity states, movements, and other characteristics of workers; wearable technologies become more prevalent, wearables may provide insight into the movement, health indicators, physiological states, activity states, movements, and other characteristics of workers) (see at least paragraphs 5-12, 364), the apparatus/method/program comprising:

a first database storing state information indicating, a state of each of one or a plurality of workers in association with time information and identification information of the worker, the state information including at least any one of positional information of the worker, motion information indicating whether a hand of the worker is moving, and information indicating an operating state of an equipment around the worker (real time monitoring systems 1520 (such as onboard monitoring systems like event and status reporting systems on ships and other floating assets, on delivery vehicles, on trucks and other hauling assets, and in shipyards, ports, warehouses, distribution centers and other locations; on-board diagnostic (OBD) and telematics systems on floating assets, vehicles and equipment; systems providing diagnostic codes and events via an event bus, communication port, or other communication system; monitoring infrastructure (such as cameras, motion sensors, beacons, RFID systems, smart lighting systems, asset tracking systems, person tracking systems, and ambient sensing systems located in various environments where value chain activities and other events take place), as well as removable and replaceable monitoring systems, such as portable and mobile data collectors, RFID and other tag readers, smart phones, tablets and other mobile devices that are capable of data collection and the like); software interaction observation systems 1500 (such as for logging and tracking events involved in interactions of users with software user interfaces, such as mouse movements, touchpad interactions, mouse clicks, cursor movements, keyboard interactions, navigation actions, eye movements, finger movements, gestures, menu selections, and many others, as well as software interactions that occur as a result of other programs, such as over APIs, among many others); mobile data collectors 1170 (such as described extensively herein and in documents incorporated by reference), visual monitoring systems 1930 (such as using video and still imaging systems, LIDAR, IR and other systems that allow visualization of items, people, materials, components, machines, equipment, personnel, gestures, expressions, positions, locations, configurations, and other factors or parameters of entities 652, as well as inspection systems that monitor processes, activities of workers and the like) (see at least paragraphs 5-12, 374);

an estimation unit estimating the work content executed by the worker on the basis of at least two pieces of state information associated with same time (the sensor data being substantially real-time sensor data) in the state information stored in the first database (one or more simulations may include a visual simulation, such as a wire-frame virtual representation of the one or more value chain entities 652 that may be viewable on a monitor, using an augmented reality (AR) apparatus, or using a virtual reality (VR) apparatus. The visual simulation may be able to be manipulated by a human user of the information technology system, such as zooming or highlighting components of the simulation and/or providing an exploded view of the one or more value chain entities 652. The digital replica may provide a hypothetical simulation of the set of value chain entities, for example during a design phase before the one or more value chain entities are constructed or fabricated, or during or after construction or fabrication of the one or more value chain entities by allowing for hypothetical extrapolation of sensor data to simulate a state of the set of value chain entities, such as during high stress, after a period of time has passed during which component wear may be an issue, during maximum throughput operation, after one or more hypothetical or planned improvements have been made to the set of value chain entities, or any other suitable hypothetical situation) (see at least paragraphs 74, 541);

a specification unit specifying work time spent for the estimated work content on the basis of the state information stored in the first database and the time information associated with the state information (The digital replica may provide a hypothetical simulation of the set of value chain entities, for example during a design phase before the one or more value chain entities are constructed or fabricated, or during or after construction or fabrication of the one or more value chain entities by allowing for hypothetical extrapolation of sensor data to simulate a state of the set of value chain entities, such as during high stress, after a period of time has passed during which component wear may be an issue, during maximum throughput operation, after one or more hypothetical or planned improvements have been made to the set of value chain entities, or any other suitable hypothetical situation) (see at least paragraphs 74, 541);
 
an analysis unit analyzing the work content on the basis of the estimated work content and the specified work time (The digital replica may provide a hypothetical simulation of the set of value chain entities, for example during a design phase before the one or more value chain entities are constructed or fabricated, or during or after construction or fabrication of the one or more value chain entities by allowing for hypothetical extrapolation of sensor data to simulate a state of the set of value chain entities, such as during high stress, after a period of time has passed during which component wear may be an issue, during maximum throughput operation, after one or more hypothetical or planned improvements have been made to the set of value chain entities, or any other suitable hypothetical situation) (see at least paragraphs 74, 541).

With regard to Claim 2, Cella teaches:  a processing unit acquiring second state information by executing mathematical arithmetic processing for one or a plurality of pieces of first state information in the pieces of the state information, and storing the first state information and the second state information in the first database (see at least paragraph 341).

With regard to Claim 3, Cella teaches: a determination unit determining whether the work content analyzing apparatus is normally operating; and a processing unit storing first fixed data as the state information in the first database when the determination unit determines that the work content analyzing apparatus is normal, and storing second fixed data as the state information in the first database when the determination unit determines that the work content analyzing apparatus is not normal, in the case where acquisition of the state information is impossible (see at least paragraphs 142, 341, 397).

With regard to Claim 4, Cella teaches wherein the state information is acquired with a sensor attached to the worker or a sensor installed around the worker, and stored in the first database (see at least paragraphs 5, 18, 21).

With regard to Claim 5, Cella teaches wherein the first database stores information of the sensor in association with identification information of the worker to which the sensor is attached or identification information of the worker existing within a predetermined distance from a place in which the sensor is installed (see at least paragraphs 5, 18, 21).

With regard to Claim 6, Cella teaches: 
a second database storing standard time determined in advance for each of the work contents (see at least paragraphs 74, 541); 
 a work time comparison unit comparing the specified work time with the corresponding standard time for the estimated work content (see at least paragraphs 74, 541).

With regard to Claim 7, Cella teaches wherein a result of the comparison includes a difference between the work time and the corresponding standard time or a ratio of the work time to the corresponding standard time (see at least paragraph 360).

With regard to Claim 8, Cella teaches:  a display control unit displaying the difference or the ratio for each of the work contents (see at least paragraph 360).

With regard to Claim 9, Cella teaches wherein the analysis unit further analyzes the work content of the worker on the basis of the difference or the ratio (see at least paragraph 360).

With regard to Claim 10, Cella teaches:  display control unit displaying an analysis result acquired with the analysis unit (see at least paragraphs 71, 360).

With regard to Claim 11, Cella teaches wherein the specification unit further specifies a time period corresponding to the estimated work content on the basis of the state information stored in the first database, and the display control unit displays a work result diagram displaying the work content on a time axis as the analysis result on the basis of the specified time period (see at least paragraphs 71, 360).

With regard to Claim 12, Cella teaches wherein each of the workers belongs to any of groups into which each of the workers is classified in advance, the identification information includes group information designating the group to which the worker belongs, the estimation unit estimates the work content executed by the group on the basis of at least two pieces of state information associated with same time in state information stored in the first database for the workers belonging to same group, the specification unit specifies work time spent for the estimated work content on the basis of the state information stored in the first database for the workers belonging to the same group, and the analysis unit analyzes the work content of the group on the basis of the estimated work content and the specified work time (see at least paragraphs 14-26, 492).

With regard to Claim 13, Cella teaches wherein the state information further includes at least any one of movement information indicating whether the worker is moving, vital information of the worker, voice information of the worker, ambient sound information of the worker, and ambient image information of the worker (see at least paragraphs 5, 1379).

With regard to Claim 14, Cella teaches wherein the time information stored in the first database is synchronized with clocking means of a system connected with the work content analysis device itself (see at least paragraph 360).

With regard to Claim 15, Cella teaches wherein the work content estimated with the estimation unit includes a break for the worker (see at least paragraph 364).

With regard to Claim 18, Cella teaches:
a sensing unit acquiring state information of the worker (see at least paragraphs 121-124);
a state information database storing the acquired state information (see at least paragraphs 121-124);
a communication determination unit determining whether communication with the work content analyzing apparatus is possible (see at least paragraphs 121-124); 
a transmitter transmitting the state information stored in the state information database to the work content analyzing apparatus for each of predetermined units, when the communication determination unit determines that communication is possible (see at least paragraphs 121-124).

With regard to Claim 19, Cella teaches:  a radio wave receiver receiving radio waves from a ratio wave transmitter capable of changing radio wave intensity thereof (see at least paragraph 136).

With regard to Claim 20, Cella teaches attached to the worker or installed in the vicinity of the worker (see at least paragraphs 121-124).

 With regard to Claim 21, Cella teaches attached to any of a front surface of body, a left or right side of a waist, an arm, a wrist, a neck, a shoulder, an ear, and a head of the worker, when the sensor is attached to the worker (see at least paragraphs 348, 360, 374).

With regard to Claim 22, Cella teaches attached to a dominant arm or a dominant hand of the worker when the motion information is acquired (see at least paragraphs 348, 360, 374).
 

Conclusion
		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L MANSFIELD whose telephone number is (571)270-1904. The examiner can normally be reached M-Thurs, alt. Fri. (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS L. MANSFIELD
Examiner
Art Unit 3623



/THOMAS L MANSFIELD/Primary Examiner, Art Unit 3624